Citation Nr: 9919728	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dermatophytosis of 
the feet.

2.  Entitlement to service connection for residuals of 
entamoebic dysentery.

3.  Entitlement to service connection for irritable bowel 
syndrome with sigmoid diverticula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1973 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which denied the veteran 
entitlement to service connection for a stomach disorder 
(irritable bowel syndrome), fungus of the feet and dysentery.  
A notice of disagreement with this determination was received 
in April 1974.  A statement of the case was issued in June 
1974.  The veteran's substantive appeal was received in July 
1974.  For reasons, which are not apparent from the record 
before the Board, the veteran's claims file was not forwarded 
to the Board for timely appellate review.  Consequently, his 
appeal has been pending since 1974.

The veteran submitted additional evidence in connection with 
his claim to the RO in January 1999.  This evidence was 
received proximate to the certification of his appeal by the 
RO to the Board and was forwarded to the Board without being 
reviewed by the RO.  When pertinent evidence is submitted to 
the Board that has not been reviewed by the agency of 
original jurisdiction, it must be referred to that agency for 
review unless the appellant has waived this procedural right 
in question.  38 C.F.R. § 20.1304(c) (1988).  The appellant 
has not made such a waiver.  In this instance; however, the 
evidence submitted by the appellant has been reviewed by the 
Board and found to be duplicative and/or cumulative to that 
already on file, which has already been considered by the RO 
or is otherwise not material.  We are of the view that this 
additional evidence does not constitute "pertinent evidence" 
within the meaning of § 20.1304(c) and, thus, does not 
require referral to the RO for review and preparation of a 
supplemental statement of the case.

The veteran's claims of service connection for residuals of 
entamoebic dysentery and irritable bowel syndrome will be 
addressed in the remand portion of this decision.


FINDING OF FACT

No competent medical evidence has been submitted tending to 
show that the veteran has dermatophytosis of the feet 
attributable to service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection for dermatophytosis of the 
feet.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim.  Once he has done so, 
the burden shifts to VA to assist the veteran in development 
of his claim.  38 U.S.C.A. § 5107(a), Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If, however, a claimant's application 
for benefits under the law administered by the Secretary is 
incomplete, the Secretary shall notify the veteran of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).

The VA benefit system requires more than an allegation, and 
the claimant must submit supporting evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  Where the 
issue is factual in nature, e.g., whether an incident or 
injury incurred in service, competent lay testimony including 
a veteran's solitary testimony may constitute evidence to 
establish a well-grounded claim under § 5107(a).  
Cartright v. Derwinski, 2 Vet. App. 14 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet. App. 78, (1990).  A claimant 
would not meet this burden merely by presenting lay 
testimony, including his own, because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Brown, 2 Vet. App. 609 (1992).  If a 
claim is not well grounded, then the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  The law provides that service connection 
may be established for a chronic disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Further, service 
connection may be granted for any disease diagnosed after 
service, when all the evidence including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service Connection for Dermatophytosis of the Feet

The veteran's service medical records include the veteran's 
July 1942 medical examination for service induction noting 
normal feet and skin on physical examination, except for a 
left forearm scar.  Service treatment records reflect that in 
July 1943, the veteran was diagnosed as having athlete's feet 
and was prescribed medication.  On medical examination for 
service separation in December 1945, the veteran's skin and 
feet were found to be normal.

Private clinical data received in March 1973 includes an 
examination afforded the veteran in March 1971 by Ian L. 
MacKenzie, M.D.  The veteran complained on this examination 
of diarrhea.  Dr. MacKenzie noted that the veteran had no 
eye, joint or skin symptoms.

On his initial VA examination in May 1974, the veteran 
reported a history of treatment by private physicians since 
1946 for stomach trouble.  Treatment referable to a skin 
condition was neither reported nor noted.  On physical 
examination the veteran was found to have mild maceration of 
the skin between the toes of each foot.  Dermatophytosis of 
the feet was diagnosed.

In June 1996, the veteran was seen by a private physician, 
Stephen M. Concino, M.D., and was found to suffer from tinea 
pedis.  In a statement dated in July 1996, Dr. Concino 
reported that the veteran has tinea pedis.

In a letter dated in August 1996, Stanton S. Lebouitz, M.D., 
reported that the veteran was still having a problem with the 
tinea infection of his feet.  He reported that on 
questioning, the veteran stated that this has been a problem 
since the time he was in the service during World War II and 
was stationed in Burma, in the South Sea area.  Dr. Lebouitz 
stated that he felt that the veteran's skin disorder is 
related to his military service.  In a May 1998 addendum to 
this statement, and in response to an RO inquiry, Dr. 
Lebouitz reported that he came to this conclusion from 
talking to the veteran who had informed him that his tinea 
infection had been a problem since World War II.

On a VA examination in October 1996, it was recorded as 
medical history that the veteran was a 75-year-old individual 
with a 50-year history of tinea pedis, which began during 
World War II.  On this examination, the veteran complained of 
significant scaling of both plantar surfaces as well as pain 
on standing.  Physical examination revealed scaling with 
significant retention hyperkeratosis of both plantar surfaces 
as well as the medial and lateral aspects of the feet.  Tinea 
pedis times 50 years was the diagnosis.

A VA treatment record dated in September 1997 revealed that 
the veteran reported a history of dysentery and jungle rot 
from serving his country.  Following examination, mild tinea 
pedis was diagnosed.

As indicated above, the threshold question to be answered in 
the veteran's appeal is whether he has presented a well-
grounded claim.  The requirements of a well-grounded claim 
for service connection are summarized in Caluza v. Brown, 
7 Vet. App. 498 (1995).  There must be competent evidence of 
a current disability (a medical diagnosis), Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  There must also be competent 
evidence showing an incurrence or aggravation of the disease 
or injury in service (lay or medical evidence); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 
2 Vet. App. 24 (1991).  There must also be a nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  Latham v. Brown, 7 Vet. App. 359 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board emphasizes that a well-grounded claim in addition 
to current disability requires that there be a showing of 
incurrence or an aggravation of disease or injury in service 
and a nexus between the inservice injury or disease and the 
current disability.

The veteran contends that he suffers from a chronic 
disability, which had its onset in service and was treated 
therein.  However, there is no competent medical evidence of 
record that supports this assertion or otherwise points to a 
nexus between the veteran's current skin disease and the 
treatment rendered to him in July 1943 for athlete's feet.  
The Board observes that service medical records for the 
veteran's military service following his treatment in July 
1943 contain no references by statement of medical history, 
current complaints or clinical findings of any further skin 
disorders.  The veteran's skin was specifically characterized 
as normal when he was examined in connection with his service 
discharge in December 1945.  Accordingly, there is no basis 
on which the Board could conclude that there existed a 
chronic if undiagnosed skin disorder in service and more 
importantly, there is no competent medical evidence of record 
to indicate otherwise.

Although the veteran avers that his current disorder had its 
onset in service, he has submitted no independent medical 
evidence supporting that conclusion.  While Dr. Lebouitz has 
stated that he feels that the veteran's current tinea 
infection is related to military service, this opinion, (like 
those expressed in other records concerning a 50 year history 
of the disability), is based on information provided by the 
veteran and not on an independent review of the clinical 
record or other relevant documents.  As such, the Board 
cannot find that these opinions constitute "competent medical 
evidence" that the veteran has a skin disorder related to 
service.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence.")  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that a layperson is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education and training.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Court has held that 
where the determinative issue involves medical causation or 
diagnoses, there must be competent medical evidence 
supporting a claim to make it "plausible and thus well 
grounded."  Grottveit v. Brown, 5 Vet. App. at 93.  
Accordingly, the veteran is not competent to make a diagnosis 
of any disability and render an opinion as to its 
relationship to his active service.  The veteran's skin 
disorder is of a nature in which competent medical evidence 
of causality in service is required.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  As the record contains no competent 
evidence linking the veteran's current skin disorder to the 
treatment provided to him in 1943, as summarized above or any 
other inservice event or occurrence, the claim for a skin 
disorder is not well grounded.  See Caluza.


ORDER

Service connection for a skin disorder is denied.


REMAND

The veteran is also seeking service connection for irritable 
bowel syndrome with sigmoid diverticula and residuals of 
entamoebic dysentery, which the veteran contends, are 
attributable to service.  Several treating physicians have 
noted that the veteran has a history of abdominal cramping 
and diarrhea since service and have opined that the veteran 
has chronic irritable bowel syndrome likely dating to 
dysentery in World War II and/or precipitated by 
gastrointestinal infectious illness in service.  (See 
September 1996 statements of Dr. William B. Thorsen and Ian 
L. MacKenzie, and the service medical records that show that 
the veteran was hospitalized in late July 1945 for acute 
entamoebic dysentery as a result of E Histolytica.)  

In connection with his current claim, the veteran was 
afforded a VA examination in October 1996, to determine 
whether or not he has any current manifestations of the 
dysentery treated in service.  The examiner noted that the 
veteran had complaints of abdominal cramping with bouts of 
diarrhea and diagnosed inflammatory bowel syndrome and 
history of dysentery since November 1944.  The RO in November 
1996, in reviewing this examination report, informed the 
examining VA medical center that the October 1996 examination 
was insufficient as it failed to offer an opinion on the 
likelihood that the veteran's current symptomatology was 
related to his dysentery in service.  The examiner was asked 
to review the evidence, complete any necessary testing and 
offer an opinion on this matter.  It appears that the 
veteran, in response to this request, was rescheduled for 
another VA examination in December 1996.  Unfortunately, he 
failed to report.  In subsequent correspondence the veteran 
has expressed a reluctance to be reexamined in connection 
with his claim.  Thus, the opinion requested by the RO in 
November 1996 has not been provided.  Since it is not clear, 
however, that it is necessary for the physician who conducted 
this examination to physically inspect the veteran before 
rendering the requested opinion, it is the Board's view that 
the case should be returned to the RO, so that the record may 
be referred by this physician, and an opinion obtained as to 
whether any current gastrointestinal disabilities are related 
to the veteran's service.  

Accordingly, this case is REMANDED to the RO for completion 
of the following actions:

1. The RO should make arrangements to provide the 
veteran's claims file to the physician who examined 
the veteran in October 1996, the purpose of which 
is to obtain an opinion from this physician 
regarding the etiology of any of the veteran's 
current gastrointestinal disorders to include 
irritable bowel syndrome.  Specifically, the 
physician should indicate whether any currently 
shown gastrointestinal disorder, to include 
irritable bowel syndrome, had its onset in service 
or whether the Entamoebic dysentery treated in 
service is part and parcel of any currently 
manifested gastrointestinal disorder or represents 
the precursor of any currently shown 
gastrointestinal disorder.  The claims file, 
including this Remand, should be provided the 
physician offering the requested opinions, and the 
report in which the requested opinions are 
expressed should include a notation that the claims 
file was reviewed.  The opinions should also 
include a discussion of the veteran's pertinent 
history, both in service and subsequent to service, 
and provide citation to any records supporting the 
conclusions obtained.  In the event the physician 
who conducted the 1996 examination is not 
available, that should be documented and an 
explanation provided.  The requested opinions 
should then be provided by another physician.  
Furthermore, if it is determined that a current 
examination of the veteran is necessary, an attempt 
to accomplish that should be made.  

2.  Following completion of the above, the RO 
should readjudicate the claims of entitlement to 
service connection for residuals of entamoebic 
dysentery and irritable bowel syndrome.  If a 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case that addresses 
all evidence added to the record since the last 
supplemental statement of the case was issued in 
December 1998.  Thereafter, the case should be 
returned to the Board, if in order.

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 


